Exhibit 23 Consent of Independent Registered Public Accounting Firm Clean Diesel Technologies, Inc. Ventura, California We hereby consent to the incorporation by reference in the Registration Statements on Form S-3 (Nos. 333-181443 and 333-183204) and Form S-8 (Nos. 333-182009, 333-151777, 333-117057, 333-16939, and 333-33276) of Clean Diesel Technologies, Inc. of our report dated March 31, 2014, relating to the consolidated financial statements of Clean Diesel Technologies, Inc., which appears in this Form 10-K. Our report contains an explanatory paragraph regarding the Company's ability to continue as a going concern. /s/ BDO USA, LLP BDO USA, LLP Los Angeles, California March 31, 2014
